68 N.Y.2d 707 (1986)
The People of the State of New York, Respondent,
v.
Jorge Betancourt, Appellant.
Court of Appeals of the State of New York.
Decided July 3, 1986.
Stephanie T. Knowles and Philip L. Weinstein for appellant.
John J. Santucci, District Attorney (John Castellano of counsel), for respondent.
Chief Judge WACHTLER and Judges MEYER, SIMONS, KAYE, ALEXANDER, TITONE and HANCOCK, JR., concur.
*709MEMORANDUM.
The order of the Appellate Division should be affirmed.
The Appellate Division applied the correct standard for appellate review of the legal sufficiency of a wholly circumstantial evidence case. The evidence adduced at trial must be viewed in the light most favorable to the prosecution, giving it the benefit of every reasonable inference to be drawn therefrom, and the court reviewing the jury verdict must "determine whether the jury reasonably concluded" that the defendant's *710 guilt was proven to a moral certainty (People v Marin, 65 N.Y.2d 741, 742; People v Giuliano, 65 N.Y.2d 766, 768). Moreover, we agree with the Appellate Division that the circumstantial evidence was sufficient to support the jury's verdict of guilty of burglary in the third degree and criminal mischief in the fourth degree (see, People v Bay, 67 N.Y.2d 787; People v Levine, 65 N.Y.2d 845).
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed in a memorandum.